DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Bezak on 27 Oct 2021.
The application has been amended as follows:

    PNG
    media_image1.png
    1061
    817
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1021
    758
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1028
    783
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    977
    796
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    95
    788
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12 are allowed for claiming, along with the entirety of the claim limitations, “holding the actuating current constant at the first rise current final value during a first holding phase between the second time (t1) and a third time (t2) within the period of time, where the first holding phase follows the first rise phase”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753